Title: From James Madison to William Lee, 6 April 1803
From: Madison, James
To: Lee, William


Sir
Washington Apl. 6. 1803
You will oblige me by taking care that the inclosed which has been put into my hands by a friend be safely delivered according to address, and by letting it be known that you will charge Yourself with the transmission of an answer, and of any article that may accompany it.
You were so good as to make an offer of your attention in forwarding me any articles, particular wines, which I might wish to procure from Bourdeaux. I avail myself of it to request the favor of you to send to Alexandria for me 12 or 15 dozen of Vin de Grave, and a few dozen of best Frontenac; drawing on me for the payment or pointing out whatever mode you may prefer for my making it.
The Port of N. Orleans has not yet been fully opened. The Intendant says that he suspended the deposit without orders, but hitherto has not respected the interposition of the Spanish Minister here. Perhaps the last letter to him from the Minister may be more effectual. The confidence of the Western people in the Govt keeps them patient under the grievance, but it is understood that their rights are to be maintained by force, if other means prove insufficient. It is to be hoped that as the event will depend on France, she will see her interest in meeting Mr. Monroe in arrangements that will cut off that source of danger to the good understanding between the two nations. In every other respect, the U. States have prospects of tranquility in addition to their unexampled prosperity. With great respect I am Dr. Sir Yr. Mo: Obedt. Servt
James Madison
  

   
   RC (MB). Docketed by Lee, with his note: “15 doz Vin de Grave / 5 doz Frontenac / for the Secretary of State to be of the best quality & to go by the Brig Mary for Norfolk on Thursday.”


